Citation Nr: 1637221	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for right thigh numbness.

3.  Entitlement to an extraschedular rating for posttraumatic osteochondritis dissecans of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1990 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  As the Veteran now resides overseas, jurisdiction lies with the Pittsburgh Foreign Cases Office.

In the October 2004 decision, the RO, in pertinent part, denied entitlement to service connection for a low back disability and entitlement to a disability rating in excess of 20 percent for a right ankle disability.  The Veteran subsequently appealed the decision.

In May 2010, the Board granted an increased 40 percent rating for the Veteran's right ankle disability, and referred the issue of entitlement to an extraschedular rating for that disability to the Director of Compensation Service (then the Chief Benefits Director or the Director, Compensation and Pension Service).  The Board also remanded the issue of entitlement to service connection for a back disability with associated right thigh numbness for evidentiary development.

In September 2010, the Director of Compensation Service determined that an extraschedular rating for the Veteran's right ankle disability was not warranted.

In March 2016, the Veteran filed a formal claim for entitlement to service connection for posttraumatic stress disorder (PTSD); equinus, right leg; disability of the cervical spine; hearing loss; and multiple additional disabilities claimed as "secondary disabilities."  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an extraschedular rating for posttraumatic osteochondritis dissecans of the right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a lumbar spine disability etiologically related to service.

2.  The Veteran's right thigh numbness is causally related to his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, entitlement to service connection for a lumbar spine disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Entitlement to service connection for right thigh numbness, as secondary to service-connected lumbar spine disability, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability resulted from an in-service fall sustained during combat training in April 1991.  He also contends that his back problems are causally related to an abnormal gait, which is the result of a right ankle injury sustained during the fall.  (The Veteran is service-connected for posttraumatic osteochondritis dissecans of the right ankle stemming from the in-service fall.)

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A Veteran is presumed to be in sound condition when entering service except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.04(b).

When a preexisting disability is not "noted" prior to entry, the VA has the burden to demonstrate, by clear and unmistakable evidence, both that the disorder at issue pre-existed service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

The Veteran was examined upon entrance into active duty in March 1990.  The report from that examination includes a notation of "lumbar strain - 1989," and the accompanying report of medical history indicates that the Veteran reported recurrent back pain.  Additional pre-service medical records provided to the examiner included an April 1986 impression of lumbar strain, as well as a December 1988 report of a "pulled back while stretching."  Follow-up treatment notes reflect that these symptoms resolved.  Despite this prior history of back complaints, the entrance examination report shows that a physical examination of the Veteran's spine was normal.  No defects or diagnoses relating to the spine were noted.

Available service treatment records are negative for reports or treatment regarding the Veteran's lower back.  In April 1991, he sustained a fall during combat training, and was subsequently hospitalized and diagnosed with flake fracture of the talus and a right medial meniscal tear of the upper ankle joint.  He underwent physical therapy, and clinic notes include complaints of right ankle pain with marked right antalgic gait.  Following Medical and Physical Evaluation Board proceedings, the Veteran received a medical discharge in May 1992 based on permanent level four profile for his right ankle symptoms.  In June 1992, he was awarded service connection for his right ankle injury.

(The Board notes that records from the Veteran's Medical and Physical Evaluation Board proceedings have not been associated with the claims file.  In this regard, when service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).)

In March 2004, the Veteran filed the instant claim for service connection for a lower back condition, asserting that his back symptoms were caused by improper posture and altered gait due to his service-connected right ankle injury.  He reported being told by a VA medical professional in the past that his altered gait would lead to spinal and nerve damage in his lower back.

The Veteran was provided with a VA fee-based examination in June 2004.  That examination in turn required two separate neurological examinations, the first of which was conducted on July 9, 2004.  At that time, the Veteran reported onset of back symptoms in early 2003, to include recurrent pain, stiffness, and weakness with associated dull pain and numbness in the thighs.  Imaging revealed bulging disc material and disc protrusion in the L3-S1 levels.  Radiculopathy S1 on the right was also noted.  The examiner indicated that the Veteran had a right-sided limp due to his co-existing right ankle condition and concluded that his nerve symptoms "might be caused by [an in-service] fall or subsequently by limited mobility of the right ankle and the malalignment associated."

The second neurological examination was conducted on July 18, 2004.  After reviewing the record, the examiner diagnosed the Veteran with lumbar and cervical neurological disorders and stated that the "cause of this disturbance might be most likely the patient's malalignment, which resulted over the course of time into an unilateral burdening of the spine."

After reviewing both neurological examinations, the original VA fee-based examiner diagnosed the Veteran with multiple lumbar disc protrusions confirmed by imaging scans, with sensory radiculopathy on the right.  Lumbar muscle spasm was also noted.  After reviewing the record, the examiner opined that the Veteran's lumbar disc changes were not related to his service-connected right ankle disability.  By way of rationale, the examiner explained that "a continuous mechanical spine malalignment secondary to [the Veteran's] altered gait would have caused . . . bony structural changes" which were in fact not demonstrated by the X-ray scans.  As a result, his "lower back condition including pain radiation into the legs and sensory radiculopathy S1 do not warrant a causal link to [his] right ankle condition."  However, the examiner did not comment as to whether the Veteran's back symptoms originated from the April 1991 in-service fall.

In April 2005 correspondence, the Veteran reiterated his belief that his lower back symptoms were due to the April 1991 fall and resultant right ankle injury.  He stated that five doctors had told him that his spinal damage was related to his initial injury, with only one (the VA fee-based examiner) saying differently.  In addition, he submitted a private physician's note dated in October 2002 which indicated that his right ankle condition caused secondary symptoms, to include "overstrain in the right forefoot area, as well as the lumbar spine."

In July 2006 correspondence, the Veteran explained that his back problems began in service, noting that his Physical and Medical Evaluation Board proceedings reflected that he had to wear lumbar and neck braces.  He also stated that a separation report of medical history noted a "pulled lumbar muscle."  The Veteran argued that VA had not adequately considered this evidence, as it was missing from the file.

In May 2012, another fee-based examination was performed.  Following X-ray testing, the Veteran was diagnosed with chronic lumbar syndrome with bilateral motor radicular syndrome.  The examiner described the Veteran's back pain as originating from the April 1991 fall; however, no rationale was given for this finding.  In addition, the examiner opined that the Veteran's spinal pathologies did not cause his right ankle disability, but offered no opinion as to whether the Veteran's right ankle disability caused or aggravated his lower back condition.

In February 2015, an examiner from the VA medical facility in Pittsburgh opined that it was less likely as not that the Veteran's lumbar spine disability was caused by the claimed in-service injury, event, or illness, to include his service-connected right ankle disability.  Notably, the examiner also opined that the Veteran's pre-service back symptoms had resolved prior to entry, but determined (somewhat confusingly) that it was less likely as not that a pre-existing lumbar strain was aggravated beyond its natural progression during active military service.

In December 2015, the Board requested an expert medical opinion.  In June 2016, such an opinion was provided with the examiner determining, first, that it was at least as likely as not that the Veteran's current back condition was etiologically related to his in-service fall.  The examiner also found that there was "clear evidence that the Veteran suffered from a back condition before entering service, and there is not clear evidence that the Veteran's back condition was not aggravated beyond its natural progression by the ankle injury sustained while on active service."  In support of this finding, the examiner relied on the Veteran's reports of pre-service back pain, and noted that, because no imaging was performed at enlistment, the examining physician's findings of no spine pathology were unreliable.

In August 2016 correspondence, the Veteran expressed strong disagreement with the expert medical examiner's conclusion, particularly the examiner's finding that the Veteran had a permanent lumbar spine disability prior to entering service.  The Veteran reiterated his belief that he injured his back as a result of the in-service fall and resultant right ankle injury.  In support, he submitted an opinion from a private physician which noted that the Veteran's pre-service injuries were sports-related soft-tissue injuries which were essentially acute in nature.  The physician further noted that it was it was unlikely that the person in charge of the Veteran's entrance examination would not have noted a serious spinal injury if one had existed.

In addition, the Veteran submitted a letter from a physiotherapist stating that, "[f]rom the physiotherapeutic perspective, all known symptoms of the spine and the adjacent body regions are caused by a permanent static change triggered by the injury of the right foot in the year 1991 and the resulting surgeries which led to irreversible damages."  The letter further noted that the Veteran's vertebrae had been placed "under increased stress being exposed to strong pathological load for years."

At the outset, the weight of the evidence does not support a finding that the Veteran's current lumbar spine disability preexisted service.  In this regard, the Board notes again that a lumbar spine disability was not noted on his entrance examination report.  As such, the presumption of soundness is for application in this case.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The Board further finds that VA has not demonstrated by clear and unmistakable evidence that the Veteran's lumbar spine disability preexisted service.  As noted above, the Board acknowledges that the entrance examination report noted a history of lumbar strain in 1989, and that the Veteran himself reported recurrent back pain with pre-service medical records reflecting back injuries in the late 1980s.  Post-service medical records are likewise replete with evidence of varying degrees of reliability suggesting that the Veteran's disability either predated his service or was resolved prior to his entry into active duty.  However, given the significant ambiguity surrounding this question and the differences of medical opinion, the Board is unable to find that VA has rebutted the presumption of soundness in this case.

Having determined that the presumption of soundness has not been rebutted, the remaining question is whether the Veteran's current lumbar disability is related to a disease or injury incurred in or aggravated by active service.  See also 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on in-service incurrence).  In addition, there is the question of whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected right ankle injury.

As discussed above, the record contains both positive and negative evidence regarding the etiology of the Veteran's current lumbar spine disability.  Specifically, the 2004 neurological evaluations reflect at least the possibility that his back symptoms originated from the April 1991 fall and resultant right ankle injury.  Likewise, the May 2012 fee-based examiner and June 2016 independent physician determined that the Veteran's back symptoms likely originated from the in-service fall.  Conversely, the June 2004 fee-based examiner and February 2015 VA examiner both opined that the Veteran's spinal pathology was likely not due to his right ankle injury.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's lumbar spine disability resulted from his April 1991 in-service injury.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's lumbar spine condition, on a direct basis.

Service Connection for Right Thigh Numbness

In its May 2010 remand, the Board directed the RO to evaluate whether the Veteran's diagnosed right thigh numbness was associated with his lumbar spine pathology.  While a VA examination was not provided, the expert medical opinion provided in June 2016 indicates, based on a review of the record, that the Veteran's right thigh numbness was likely related to his diagnosed back disorder.  This finding is consistent with the remaining medical evidence, which suggests that the Veteran's radicular symptoms are related to spinal pathology.

As such, the Board finds that service connection is warranted for right thigh numbness, on a secondary basis.  See 38 C.F.R. § 3.310.  In this regard, the Board notes that the Veteran has already been service-connected for muscular atrophy of the right thigh and lower leg joints.  However, the Diagnostic Code assigned for that disability contemplates limitation of motion.  As numbness is a separate and distinct symptom, the award of service connection does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.


ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for right thigh numbness, as secondary to service-connected lumbar spine disability, is granted.


REMAND

With respect to the issue of extraschedular consideration for the Veteran's service-connected right ankle disability, the Board finds that a remand is required for additional evidentiary development.

In its May 2010 remand, the Board found that the Veteran's right ankle presented an unusual disability picture, as indicated by marked interference with employment such that the regular schedular standards may have been rendered impractical.  Specifically, the Board noted that the Veteran had been hospitalized on multiple occasions for ankle surgery and, in May 2008, reported missing 22 weeks of work in the previous year due to surgery and pain.  Consequently, the Board referred the matter to the Director of Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

In September 2010, the Director issued a memorandum denying entitlement to an extraschedular rating.  In so finding, the Director noted that the Veteran was employed with the Department of Defense, and that recent examinations indicated that he had full range of motion of the right ankle and was ambulating without difficulty.  The Director also determined that assigning an evaluation in excess of 40 percent would violate the amputation rule of 38 C.F.R. § 4.68.  As such, the evidentiary record did not demonstrate symptomatology not wholly contemplated by the ratings criteria.

On review, the Board finds that a VA examination is necessary to evaluate the Veteran's right ankle disability, as the current status of his disability is unclear.  In addition, outstanding records should be obtained with respect to his employment status and ongoing medical treatment.  In correspondence submitted in August 2016, the Veteran reported that he was undergoing weekly orthopedic treatment, and he indicated that he had recently submitted an application for federal disability retirement benefits due to his medical conditions.  He stated he would be unemployed effective October 2016.  In light of the above, the Board finds that further development is needed prior to final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for obtaining any outstanding medical records pertaining to his right ankle disability, to include records from any hospitalizations or surgeries.

2.  Ask the Veteran to provide information pertaining to his employment status.

3.  After receipt of any additional records, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ankle disability.  The examiner should review the claims file and conduct any studies and/or tests deemed necessary, to include range of motion testing.  The examiner should specifically discuss the overall functional impairment caused by the Veteran's right ankle disability, to include any hospitalizations or surgeries.

4.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


